DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 118, 124-127, and 133 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 1, 9, 12, and 20 of U.S. Patent No. 8,374,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘245 patent disclose performing substantially identical prediction selection. The ‘245 patent additionally includes the limitation of direct mode blocks, however rejection of a broader disclosure over the narrow is proper.
Claims 118, 124-126 and 133 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 1-2, 17-18 of U.S. Patent No. 7,280,700. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘700 patent disclose performing substantially identical prediction selection for slices of a video frame. A slice is set of several blocks, thus the claims of the '700 patent are commensurate in scope with those of the instant application.
Claims 118, 124-127 and 133 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 1, 8 and 10 of U.S. Patent No. 8,379,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘722 patent disclose performing substantially identical prediction selection. The ‘722 patent includes additional limitations, however rejection of a broader disclosure over the narrow is proper.
Claims 118-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 1, 8 and 10 of U.S. Patent No. 8,873,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘630 patent disclose performing substantially identical prediction selection. The ‘630 patent includes additional limitations, however rejection of a broader disclosure over the narrow is proper.
Claims 118, 124-127 and 133 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 26, 34 of U.S. Patent No. 8,774,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘280 patent disclose performing substantially identical prediction selection. The ‘280 patent includes additional limitations, however rejection of a broader disclosure over the narrow is proper.
Claims 118-137 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 14-19 and 21-23  of U.S. Patent No. 9,185,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘280 patent disclose performing substantially identical prediction selection. The ‘280 patent includes additional limitations, however rejection of a broader disclosure over the narrow is proper.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 118-137 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,571,854. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘854 patent disclose substantially the same subject matter except for claiming a computer readable memory instead of a computer readable media as required by the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 133-137 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims relates to a computer-readable medium storing encoded data generated by a particular encoding method and ‘organized’ so as to be decoded by a decoder. The claim does not indicate that the medium stores instructions for causing a processor to perform specific functions, but rather relate only to a bitstream stored on a computer readable medium. While the claims indicate that the data is organized for decoding by a specific method the claims do not positively require the decoder, only the computer readable medium. Since encoded data is not claimed as, causing a general purpose computer to function as a specific machine or claimed as being part of a decoding system,  the claims relate only to non-functional descriptive material, e.g. a video stored on a hard drive. Such non-functional descriptive material is an considered to be an abstract idea (See MPEP 2111.05). Abstract ideas are judicial exceptions to subject matter eligibility under 35 U.S.C. 101 (See MPEP 2106(III) note step 2A in the streamlined analysis flowchart). Further the claim as a whole is entirely directed to the medium storing the non-functional descriptive material and does not amount to more than the judicial exception (MPEP 2106(III) note step 2B of the streamlined analysis). Thus the claim is not eligible subject matter under 35 U.S.C. 101. 

Allowable Subject Matter
Subject to the double patenting and 101 rejections above, Claims 118-137 allowed.
Claims 118, 127, 133 describe encoding and decoding video data blocks for a current frame, including information which indicates whether temporal motion vector prediction is enabled for deriving the motion information of the blocks of the current frame, encoding or decoding the blocks of the frame using spatial or temporal motion vector prediction according to whether temporal motion vector prediction is indicated, wherein temporal motion vector prediction is derived based on motion vector information of a block of another frame and spatial motion vector prediction is derived based on motion vector information for surrounding blocks of the current frame. 
The closest art is Tahara (2003/0016755) in view of “Efficient Motion Estimation Using Spatial and Temporal Motion Vector Prediction” hereafter MVP. Tahara discloses a well-known spatial motion vector prediction method by which the difference between a motion vector of the current block and a neighboring block is encoded as the motion vector information for the current block. Tahara discloses a motion estimation method which selects a starting point for motion estimation from one provided by a temporal predictor and a spatial predictor. However, the method of MVP is used only for motion vector estimation and not for predictive encoding of the selected motion vector thus neither MVP nor Tahara disclose encoding data, or receiving encoded data, indicating whether temporal motion vector prediction is used for a current frame using the particular details of spatial and temporal motion vector prediction as claimed.
Claims 119-126, 128-132 and 134-137 depend from claims 118, 128 and 133 respectively and are allowed for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8374245 B2	Tourapis; Alexandros et al.
US 6647061 B1	Panusopone; Krit et al.
US 20020041699 A1	Kim, Sung-Joo
US 6205177 B1	Girod; Bernd et al.
US 6005980 A	Eifrig; Robert O. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/
Primary Examiner, Art Unit 2489